Case 2:18-cv-01024-CB-PLD Document 153 Filed 08/07/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NEW BERRY, INC., also doing business as )
BERRY METAL COMPANY,
)
Plaintiff, ) 2:18-CV-01024
)
Vs. )
)
TODD G. SMITH, )
Defendant.
ORDER

Defendant Todd G. Smith (“Smith”) has filed a Motion to Enable Deposition by Providing
Confidentiality Protection to Proffered Documents (ECF No. 142). In this motion, Smith seeks to
extend the terms of the Protective Order to certain documents produced by Cecal, a third party.
He also requests that a date certain be set for the deposition of a representative of Plaintiff New

Berry, Inc. (“Berry Metal’’) regarding its trade secrets.

With respect to the deposition of a representative of Berry Metal, Smith’s motion is denied
without prejudice as this will be one of topics that will be addressed during the status conference

scheduled for August 14, 2020.

Smith also requests that the terms of the Protective Order be extended to documents that
Cecal, which is not a party, has already produced to him or would agree to voluntarily produce.
According to Smith, these documents would be used to compare Cecal’s technology with the
alleged trade secrets of Berry Metal. Smith asserts that Cecal is entitled to the same three levels

of confidentiality to which the parties are entitled pursuant to the terms of the Protective Order,
Case 2:18-cv-01024-CB-PLD Document 153 Filed 08/07/20 Page 2 of 3

and that is does not make sense for a third party having unequal protection for its confidential

documents.

Berry Metal opposes the relief requested by Smith. It notes that Cecal, the producing party,
has not sought a protective order and is not subject to the jurisdiction of the Court as it is a Brazilian
company. It asserts that the voluntary and potentially selective nature of Cecal’s production of
documents to Smith does not provide Berry Metal with the same opportunity to seek documents
from Cecal and as such, is not appropriate third-party discovery. Further, New Berry claims, there
is no evidence presented about the means, if any, that Cecal has already taken to protect the
confidentiality of its documents, including with respect to any previous voluntary production to
Smith. It is also unclear whether Cecal takes the position that its documents are confidential or fall
into one of the three confidential categories set forth in the Protective Order.' As Berry Metal
notes, Smith has not provided any factual basis for designating the documents as confidential and
given Cecal’s status as a third party not subject to the Court’s jurisdiction, there is no method by
which either party could challenge a claim of confidentiality. Berry Metal also indicates that as a
compromise, it had suggested that Cecal’s documents be designated as “Confidential” but not as
“Attorneys’ Eyes Only” but that Smith either has not responded to this suggested compromise or

has rejected it.

In his Reply Brief, which was filed in violation of this Court’s publicly available practices
and procedures, Smith takes the extraordinary position that his counsel may pick and choose which

Cecal documents are Highly Confidential? This concept is, at a minimum, nonsensical. The Court

 

1 The Court disagrees with Berry Metal’s position that a third party is not entitled to seek the
protections from disclosure afforded in the Protective Order.

2 Counsel for Smith is cautioned that any further violations of the Court’s practices will be subject
to sanctions.
Case 2:18-cv-01024-CB-PLD Document 153 Filed 08/07/20 Page 3 of 3

declines to permit a party to unilaterally decide how to designate the documents of a third party

based upon the “education and professional experience” of his counsel.

The documents at issue are those generated and/or produced by Cecal. It is unclear whether
or to what extent Cecal takes the position that the relevant documents are confidential. Counsel’s
statement that “Cecal informed me of the highly confidential nature” of a “secret manufacturing
technique” that he finds to be “extremely clever” is wholly insufficient to determine the degree of
confidentiality of the documents which Cecal apparently voluntarily produced to Smith. In the
event that Cecal has already produced or intends to produce documents to Smith, it is Cecal’s
responsibility to seek appropriate protection of any documents or information it deems to be
confidential from public disclosure. Therefore, in the event that Cecal wishes to invoke the
protections afforded by Paragraph 20 of the Protective Order, it should file an appropriate motion
with the Court. In the interim, out of an abundance of caution, any documents that Smith received
from Cecal that are produced by Smith to Berry Metal and/or used by Smith in his defense should

be designated as “confidential.”

For these reasons, the Motion to Enable Deposition by Providing Confidentiality Protection

to Proffered Documents is DENIED.

Dated August 7, 2020

 

 

Vee) —
United States Magistrate Ju
